Title: To John Adams from Tristram Dalton, 18 October 1785
From: Dalton, Tristram
To: Adams, John


          
            Dear Sir
            Newburyport October. 18th. 1785
          
          Under date of the 21st July, I had the pleasure of addressing you; since when I am honored with your letter of April 26th. forwarded by your good Son—who has obliged myself and family by passing a day with us here, in company with his neice Miss Cranch—& some friends from Haverhill— I was much pleased with your Son— He frequently brought full to my Mind the Days of our Youth—and— caused an additional Wish—that kind Heaven had spared to me one Son, to cultivate his Friendship—it is otherwise— Ten years are elapsed since the death of my last Boy— I feel the Loss as pungent as ever— God forbid, that your fine prospects should be thus crushed— May they brighten the further You advance in life—and the evening of your days be perfect fruition—
          You must be infinitely better informed of the true situation of our public Affairs, than it is in my power to acquaint you— Every Friend to these States must be anxious to see them in a better Train—
          Congress did not adjourn this year— There has however been an unaccountable remissness in the attendance of several States— For many weeks there were not more than seven States—sometimes only five, represented—altho’ Affairs of the last importance, requiring the decision of nine States, demanded immediate attention. Some new Measures are taken to rouse the negligent States from this Lethargy—which will prove fatal, if persisted in—
          Congress, under the 27th Septemr, has made a acquisition of three million of dollars, for the Services of the present year—and the Interest, for one year—of our Debt— This will probably meet the fate of the former ones—with which some few states complied in part— some in no way—and not one in every part— They are now laid by, among the Archives of the several Legislatives, as waste paper— with regard to our public Funds we must be near to a Crisis— I promise myself some spirited representations respecting them will be made by the new Congress, that will arouse the whole Body of the People—for we all seem asleep while the Enemy approacheth— Funds must be immediately established—or not only our Credit will be irretrieveably gone—but the Confederacy shaken to the Foundation—
          
          Our Farmers must cease complaining of Taxes, which they can pay with ease—our Trade—of duties and excises—that are not felt— Our every body of every rank must retrench from needless expences— While Justice & Equity demand our exertion to pay our Debts—our Abilities to do it are very evident— The very nonnecessaries, idly used, are sufficient to raise a Sum, annually, equal to the Interest of the national Debt— The people of these States are well able to pay regularly the interest, and, in a very short time, the principal—but they seem to think that Independency being obtained, their Liberty is secured without paying the Cost, or bestowing any more care upon it— A Stock, that we can draw upon at pleasure—
          They do not consider the disgraceful Character we shall acquire among Nations, if we withhold payment of Debts, contracted on account of our Independence—
          They are not sensible that many considerable Persons in the Sn States are high in an aristocratical Scheme—and endeavour to direct every public measure in that Course
          They do not reflect that the Cincinnati are a Body of Men to whom we are much indebted—from whom we withhold unrighteously their dues—and from whom, tho’ now silent, being wearied with vain solicitations, ever should have much to fear—should a new model of Government be proposed—that would not only promise them more Justice, but flatter their Ambition with the prospect of an establishment— Beside these—there are many, among us, and of us, who have ever been unfriendly to our new Government—and who represent and misrepresent as best serves their diabolical purposes—
          These things which are truths, aided by the observation of the fondness of people in certain districts to declare themselves independent States, there being two beside Vermont—Vizt—the State of Franklin in N Carolina—of Kentucky in Pennsylvania—and the Province of Main apparently not far from declaring themselves so— ought, in all reason, to awaken the Minds of the great Body of the People—who would, if properly agitated, do those things to effect and compleat their political Security and Happiness, which would again astonish Europe— If they do not attend to their true Situation, nothing short of another miracle can save the Nation—
          I enclosed to you, in July, the partial Navigation Act which the Legislature of this Com̃onwealth passed in their last session— New Hampshire has passed a similar one— The Representatives of the State of Rhode Island have twice passed a similar bill—which their Senate as often nonconcurred— The Legislature of Pennsylvania have one in great forwardness— The Merchants in So Carolina are pursuing the same Steps— From these beginnings I form sanguine hopes—and trust that their effects upon our com̃ercial Affairs with Great Britain may be beneficial.— The End I wish is to have Congress invested with proper powers to regulate our Commerce—both with respect to that of foreign Nations—and of one State with the other— A Recommendation from Congress, for that purpose, would be more probably agreed to by the several States in the Union, if it was done in consequence of the several Acts that they might have passed relative to Commerce, than if the Recommendation proceeded from Congress in the first instance—
          The Guard not to infringe any Treaty that is or may be made with other Nations—you will find in our Act— There seems a hearty desire, in all, to avoid “touching the Treaty of Peace, in Word or Deed”—
          Arduous are the tasks that Heaven has alotted You in the great Scale of Politics— You have already overcome unsurmountable Difficulties—more are before You— May Heaven grant you all imaginable Success, for your own Sake and for your Nation’s Sake—
          To save One’s Country in despite of her own Conduct is the highest Honor a Man can attain to—
          I remain with the highest Senti- / ments of Regard, / Your affectionate Friend / And most hble Servant
          
            Tristram Dalton
          
        